Case 2:19-cv-03800-JMA-SIL Document 33 Filed 08/07/19 Page 1 of 1 PageID #: 2132



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK



 THE CITY OF AUBURN,

                             Plaintiff,
                                                         Civil Action No.: 2:19-CV-03800-JMA-
 vs.                                                     SIL

 PURDUE PHARMA, L.P., et al.,
                                                         NOTICE OF APPEARANCE
                             Defendant.



              PLEASE TAKE NOTICE that Paul F. Keneally, Esq., with the law firm of
 Underberg & Kessler LLP, admitted to the Bar of this Court, hereby enters his appearance as
 counsel for Defendant, PRIME THERAPEUTICS LLC, in this action.


 Dated: August 7, 2019                            Respectfully submitted,



                                                 __s/Paul F. Keneally
                                                 Paul F. Keneally, Esq.
                                                 UNDERBERG & KESSLER LLP
                                                 300 Bausch & Lomb Place
                                                 Rochester, New York 14604
                                                 Email: pkeneally@underbergkessler.com

                                                 Attorneys for Defendant,
                                                 PRIME THERAPEUTICS LLC
